ORDER

This matter came before the Court on the Petition of Dale E. Rowland for reinstatement to the bar of Maryland.
The Court having considered the Petition for Reinstatement and the Response of Bar Counsel, it is by the Court the 30th Day of December, 2002
ORDERED, that Dale E. Rowland be and is hereby reinstated to the bar of Maryland. It is further
ORDERED that the Clerk of this Court, pursuant to Rule 16-781(1) place the name of the Petitioner on the register of attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund and to the clerks of all courts in this State.